Title: [February 1770]
From: Adams, John
To: 



      1770. Monday Feby. 26. or Thereabouts.
      
      
       Rode from Weymouth. Stoppd at my House, Veseys Blacksmith shop, my Brothers, my Mothers, and Robinsons.
       These 5 Stops took up the day. When I came into Town, I saw a vast Collection of People, near Liberty Tree—enquired and found the funeral of the Child, lately kil’d by Richardson was to be attended. Went into Mr. Rowes, and wanned me, and then went out with him to the Funeral, a vast Number of Boys walked before the Coffin, a vast Number of Women and Men after it, and a Number of Carriages. My Eyes never beheld such a funeral. The Procession extended further than can be well imagined.
       This Shewes, there are many more Lives to spend if wanted in the Service of their Country.
       It Shews, too that the Faction is not yet expiring—that the Ardor of the People is not to be quelled by the Slaughter of one Child and the Wounding of another.
       At Clubb this Evening, Mr. Scott and Mr. Cushing gave us a most alarming Account of Otis. He has been this afternoon raving Mad-raving vs. Father, Wife, Brother, Sister, Friend &c.
      
      
       
        
   
   “Feb. 26. This afternoon the Boy that was killed by Richardson was buried. I am very sure two thousand people attended his Funerall” (Rowe, Letters and DiaryLetters and Diary of John Rowe, Boston Merchant, 1759–1762, 1764–1779, ed. Anne Rowe Cunningham, Boston, 1903., p. 197). The Boston Gazette of 5 March devoted half a column to these obsequies. The “Child” was Christopher Snider, eleven or twelve years old, who had been shot and killed by Ebenezer Richardson, an employee of the customs, on 22 Feb., when taunted in his house by a group of boys after a demonstration against a merchant known to have violated the nonimportation agreement. On April 20–21 Richardson and another customs man present at the shooting, George Wilmot, were indicted and tried for murder in Suffolk Superior Court. Wilmot was acquitted; Richardson was found guilty but was pardoned by the King. The affair was a dramatic prelude to the “Boston Massacre.” See Boston Gazette, 26 Feb. 1770; Superior Court of Judicature, Minute Book 91; Hutchinson, Massachusetts Bay, ed. MayoThomas Hutchinson, The History of the Colony and Province of Massachusetts-Bay, ed. Lawrence Shaw Mayo, Cambridge, 1936; 3 vols., 3:193–194, 206 and note; Oliver M. Dickerson, “The Commissioners of Customs and the ’Boston Massacre,’” NEQNew England Quarterly., 27:310–312 (Sept. 1954). A copy of the defense counsel’s argument, in an unidentified hand but docketed by JA, is in the Adams Papers, Microfilms, Reel No. 185. Robert Treat Paine acted for the crown (Paine, “Minutes of Law Cases, 1760–1774,” MS, MHi).


       
       
        
   
   Inserted loose in the MS at this point is a receipted bill to JA from M. Cooke in the amount of £11 2s., for copying seventeen cases, here listed, for “March Court 1770.”


       
      
     